DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on August 5, 2022, has been entered. Claims 1, 4-9, 11-21, 23-28, and 30-45 remain pending in the application. 
Claim Objections
Claim 33 is objected to because of the following informalities:  
In claim 33, line 2, it appears that “configured to shuffling” should read --configure to shuffle--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. See MPEP § 2181, subsection I. The limitation “gathering means” in claim 43, line 3, uses the term “means” with the functional language “gathering” and does not recited sufficient structure, material, or acts to perform the gathering function. Therefore, “gathering means” is being interpreted under 35 U.S.C. 112(f). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 21 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 21, the subject matter not supported by the original disclosure is “a robot arm configured to … provide the playing card set to a card feeder of a subsequent shuffling device of the multiple shuffling devices” in lines 1-4. The only mention of a robot arm in the original disclosure states that “the cards may be taken out of the pockets 200a to 200g using a robot arm or the like” (para. 0038, second to last sentence). The specification does not describe a robot arm that is also additionally configured to provide the playing card set to a card feeder of a subsequent shuffling device. Therefore, the original disclosure would not reasonably convey to one of ordinary skill in the art that Applicant had possession of the claimed invention at the time the application was filed.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-9, 11-19, 21, 27-28, 30, and 40-45 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation “the set of random numerical values” in lines 15 and 21-22 renders the claim indefinite. The claim recites “multiple sets of random numerical values” in lines 10-11. It is unclear whether “the set” in lines 15 and 21 refers to the multiple sets or to one of the multiple sets. In addition, it is unclear whether “one out of the multiples sets of random numerical values” in line 26 refers to “the set of random numerical values” recited in lines 15 and 21-22. Claims 4-7, 21, 27-28, and 30 are rejected in view of their dependency from claim 1.
Regarding claim 6, there is insufficient antecedent basis in the claims for “the single stack of sorted playing cards” in line 1. For the purpose of examination, “sorted playing cards” will be interpreted to mean --shuffled playing cards--.
Regarding claim 8, the limitation “the random numerical values” in line 18 renders the claim indefinite. The claim recites “multiple sets of random numerical values” in line 9. It is unclear whether “the random numerical values” refers to the multiple sets of random numerical values or to one of the sets of random numerical values (or to some other subset of the random numerical values). In addition, it is unclear whether “one out of the multiple sets of random numerical values” in lines 22-23 refers to the random numerical values recited in line 18. Claims 9 and 11-14 are rejected in view of their dependency from claim 8.
Regarding claim 15, the limitation “the random numerical values” in line 12 renders the claim indefinite. The claim recites “multiple sets of random numerical values” in line 5. It is unclear whether “the random numerical values” refers to the multiple sets of random numerical values or to one of the sets of random numerical values (or to some other subset of the random numerical values). In addition, it is unclear whether “one out of the multiple sets of random numerical values” in line 16 refers to the random numerical values recited in line 12. Claims 16-19 are rejected in view of their dependency from claim 15.
Regarding claim 27, it is unclear whether “a first set of random numerical values” in lines 4-5 and “a second set of random numerical values” in lines 6-7 are among the multiple sets of random numerical values previously recited in claim 1.
Regarding claim 28, it is unclear whether “the set of numerical values” in lines 3 and 7 refer to the multiple sets of numerical values, to one of the sets of numerical values, or specifically to the one out of the multiple sets of random numerical values selected by the respective sequencer or controller recited in claim 1.
Regarding claim 40, it is unclear whether “a set of random numerical values” in line 13 refers to one of the multiple sets of random numerical values recited in line 8. In addition, it is unclear whether “one out of the multiple sets of random numerical values” in lines 15-16 refers to the set of random numerical values recited in line 13. Claims 41-45 are rejected in view of their dependency from claim 40.
Regarding claim 41, the term “integrated product” in line 1 renders the claim indefinite, because the term “integrated product” is not a term of art and is not defined by the specification, such that its meaning and scope are unclear. In addition, there is insufficient antecedent basis in the claims for “the number of pockets” in line 2. Claims 40-41 have not previously described pockets or a number of pockets.
Regarding claim 43, the limitation “a final shuffling device which finally shuffles the cards of the card set among the multiple shuffling devices” in lines 2-3 renders the claim indefinite, because it is unclear whether the final shuffling device is one of the previously recited multiple shuffling devices (e.g., a final device that is one among the multiple shuffling devices) or is in addition to the multiple shuffling devices (e.g., a final device that shuffles cards from among the multiple shuffling devices). In addition, there is insufficient antecedent basis in the claims for “the cards sorted by the final shuffling device” in line 4. Does this refer to the cards shuffled by the final shuffling device as recited in line 2? In addition, it is unclear whether “the finally shuffled cards” and “the sorted cards” in line 5 and “the shuffled card set” in line 6 all refer to the same group of cards. Moreover, the limitation “the shuffled playing cards are completely manufactured by gathering the sorted cards by the gathering means as a single stack and packing the shuffled card set into a package by an automatic packaging machine” in lines 5-7 renders the claim indefinite, because it is unclear whether this describes a subsequent manufacturing step that is not part of the claimed shuffling system, or a function or intended use of the claimed shuffling system, or a positive structural limitation of the shuffling system. In other words, is the gathering and packaging of the cards a subsequent manufacturing step, or an intended use of the claimed system (e.g., the shuffling system intended for use with an automatic packaging machine for packing the cards into a package), or does the claimed system include the automatic packaging machine and/or the shuffled card set in a package? In addition, the scope of the term “completely manufactured” is unclear. Does this refer to an entirety of a manufacturing process, or to a final step to complete a manufacturing process of the playing cards? In either case, it is unclear in what sense or to what extent this limitation would structurally or functionally distinguish the claimed shuffling system, as discussed above. 
Regarding claim 44, the limitation “wherein a unique ID is generated” renders the claim indefinite, because it is unclear whether the shuffling system itself is configured to generate the unique ID (and if so, by which of the shuffling system components) or if the unique ID is externally generated. In other words, it is unclear how this recitation limits the claimed shuffling system itself. In addition, there is insufficient antecedent basis in the claims for the limitation “the individual shuffled card sets” in line 8. Only one card set is recited in the preceding claims.
Regarding claim 45, the limitation “wherein the finally shuffled cards are double packed into a package by an automatic packaging machine” renders the claim indefinite, because it is unclear whether this describes a subsequent manufacturing step, or a function or intended use of the claimed shuffling system, or a positive limitation of the shuffling system, as discussed above with respect to the similar limitations in claim 43. In addition, it is unclear whether “an automatic packaging machine” in claim 45 refers to the same automatic packaging machine previously recited in claim 43. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-7, 13-14, and 18-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shigeta (US Patent No. 8,387,983, hereinafter Shigeta).
Regarding claim 6, Shigeta teaches (Figs. 1-2) a package (box 11) of a single stack of sorted/shuffled playing cards (12; col. 2, lines 50-59, including a predetermined number of decks of playing cards). The limitation “prepared using the shuffling system according to claim 4” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. The package (11) of Shigeta comprises a single stack of sorted/shuffled playing cards (12) that satisfies each and every limitation of the package and playing cards. Thus, Shigeta teaches a finished product that is the same as that described by the applicant and therefore meets the limitations as claimed.
Regarding claim 7, Shigeta further teaches (Fig. 1) a lid of the package (11) is sealed with a pre-printed label (13) having a respective unique ID (13a; col. 6, lines 21-24). Limitations with respect to the shuffling system by which the package is prepared are product-by-process limitations, as discussed above. Shigeta teaches a finished product that is the same as that described by the applicant and therefore meets the limitations as claimed.
Regarding claim 13, Shigeta teaches (Figs. 1-2) a package (box 11) of a single stack of shuffled cards (12; col. 2, lines 50-59). The limitation “prepared using the shuffling system according to claim 11” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. The package (11) of Shigeta comprises a single stack of shuffled playing cards (12) that satisfies each and every limitation of the package and playing cards. Thus, Shigeta teaches a finished product that is the same as that described by the applicant and therefore meets the limitations as claimed.
Regarding claim 14, Shigeta further teaches (Fig. 1) a lid of the package (11) is sealed with a pre-printed label (13) having a respective unique ID (13a; col. 6, lines 21-24). As discussed above, limitations with respect to the shuffling system by which the package is prepared are product-by-process limitations. Shigeta teaches a finished product that is the same as that described by the applicant and therefore meets the limitations as claimed.
Regarding claim 18, Shigeta teaches (Figs. 1-2) a package (box 11) of a single stack of shuffled playing cards (12; col. 2, lines 50-59). The limitation “prepared using the shuffling system according to claim 17” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. The package (11) of Shigeta comprises a single stack of shuffled playing cards (12) that satisfy each and every limitation of the package and playing cards. Thus, Shigeta teaches a finished product that is the same as that described by the applicant and therefore meets the limitations as claimed.
Regarding claim 19, Shigeta further teaches (Fig. 1) a lid of the package (11) is sealed with a pre-printed label (13) having a respective unique ID (13a; col. 6, lines 21-24). As discussed above, limitations with respect to the shuffling system by which the package is prepared are product-by-process limitations. Shigeta teaches a finished product that is the same as that described by the applicant and therefore meets the limitations as claimed.
Claims 40-45 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Soltys et al. (US Patent No. 7,537,216, hereinafter Soltys).
Regarding claim 40, Soltys discloses a shuffling system (Figs. 4A-D in distributed embodiment of Fig. 5, col. 14, lines 50-60; col. 25, line 51-col. 26, line 2) for shuffling cards for shuffling cards (playing cards 104, Fig. 4A) made up of one or more decks (col. 1, lines 15-17; col. 28, lines 10-16), the shuffling system comprising: multiple shuffling devices (24a/b, col. 14, lines 50-56, described as 24b but shown at 24a in Fig. 5; col. 15, line 12, “multiple shuffling devices 24b”; col. 25, lines 65-66, multiple devices 24 covering an entire casino) configured to shuffle the cards (col. 8, lines 8-25, col. 16, lines 39-42; each device 24a/b being configured to shuffle the set of cards 104); multiple controllers (microprocessor 154 in each shuffling device 24a/b, col. 14, lines 65-66, serving as controllers as described in col. 14, line 67-col. 15, line 2) configured to control operations of the multiple shuffling devices (24a/b), respectively (col. 14, line 67-col. 15, line 2); and a processor (col. 14, lines 61-64, host computing system 12, gaming processer 86, or server computer 14; also referred to at col. 15, lines 7-13, as shared playing card value producing microprocessor 160, and at col. 25, line 60-col. 26, line 2, as a “central” processor) that includes a random generator (col. 14, lines 61-66, generating pseudo-random card sequence). The processor is configured to control the multiple controllers (154, col. 14, line 61-col. 15, line 13) and output multiple sets of random numerical values (to multiple card shuffling devices 24a/b, col. 15, lines 7-13) from the random generator. The multiple shuffling devices (24a/b) are configured to be controlled by the multiple controllers (154, col. 14, line 67-col. 15, line 2) which are independent from one another (col. 14, line 66-col. 15, line 2, for collecting and processing input and controlling various motors and actuators of each of the multiple shuffling devices 24a/b). The multiple controllers (154) are configured to control the multiple shuffling devices (24a/b) using one of the sets of random numerical values commanded by the random generator (col. 14, line 61-col. 15, line 13). Each of the multiple controllers (154) is configured to select and use the one out of the multiple sets of random numerical values (i.e., the value received by the respective microprocessor 154, col. 14, lines 65-66), so that one set of cards (104) made up of one or more decks is shuffled (col. 20, lines 64-65).
Regarding claim 41, as discussed above in the rejection under 35 USC 112(b), the meaning of “an integrated product” is unclear and is not clarified by Applicant’s disclosure. The examiner notes that Soltys discloses that each shuffling device (24a/b) includes up to fifty-two pockets (card holders 112), equal to the number of cards in each deck of the card set (col. 9, lines 11-14), which is the same as Applicant’s disclosed number of pockets (para. 0032, lines 1-6, “52 pockets”). The multiple shuffling devices disclosed by Soltys clearly includes at least two such devices. Thus, the product of the number of pockets (=52) and the number of devices (at least 2) may be at least 104 (52x2), which is larger than the number of cards in a standard 52-card deck (col. 1, lines 15-17; col. 18, lines 54-57). Therefore, the shuffling system of Soltys is considered to read on the shuffling system as recited in claim 41, as best understood by the examiner.
Regarding claim 42, Soltys further discloses the processor is configured to output the multiple sets of random numerical values from the random generator (col. 14, line 61-col. 15, line 13), as discussed above, and a controller (154) of the multiple controllers (of the multiple shuffling devices) is configured to select and use the one out of the multiple sets of random numerical values to control a corresponding shuffling device of the multiple shuffling devices (col. 14, line 61-col. 15, line 13).
Regarding claim 43, in the shuffling system of Soltys, any one of the shuffling devices (24a/b) from among the multiple shuffling devices (24a/b) may be considered a final shuffling device (see rejection under 35 USC 112(b) above) which finally shuffles the cards (104) of the card set. Each of the multiple shuffling devices (24a/b, including the shuffling device 24a/b considered to be the final shuffling device) includes a gathering means (output transport mechanism 120, col. 11, line 47-col. 12, line 3, including output actuator arm 148 equivalent to Applicant’s robot arm disclosed at para. 0038, lines 18-21) configured to mechanically gather the cards (104) shuffled/sorted by the respective shuffling device (24a/b, cards 104 shuffled by being sorted into card holders 112 in random sequence as described at col. 16, lines 15-25). As discussed above in the rejection under 35 USC 112(b), the relationship of the “completely manufactured” limitation of lines 5-7 to the claimed shuffling system is unclear. For the purpose of examination, the “completely manufactured” limitation is interpreted as describing a subsequent manufacturing step that is not part of the claimed shuffling system itself, because the shuffling system does not appear to include the automatic packaging machine (since the automatic packaging machine is not positively claimed and does not appear to be structurally or functionally related to the claimed system components). Soltys discloses the shuffling system as claimed, as set forth in detail above, and therefore reads on the claim. In addition, the examiner notes that the shuffling system of Soltys is capable of use with a subsequent manufacturing step of gathering and packing the cards as claimed, because Soltys further teaches the steps of gathering the shuffled/sorted cards (104) by the gathering means (120) as a single stack (in output card holder 152, col. 12, lines 30-33), packing the shuffled card set (104) into a package (800, Fig. 14, col. 14, lines 10-25, or 812, Fig. 16, col. 24, line 53-col. 25, line 10, e.g., encoding the sequence of the card set, col. 24, lines 33-35), understood to be capable of packing by an automatic packaging machine (the automatic packaging machine understood to be outside the scope of the claimed shuffling system, as discussed above, and there being no distinguishing features of the shuffling system as claimed or disclosed to accomplish the function of packing by an automatic packaging machine).
Regarding claim 44, Soltys further discloses a unique ID (machine readable symbol 802, Fig. 14, col. 24, lines 20-37) is generated for the shuffled card set (col. 24, lines 33-35, encoding the sequence of the cards in the package 800) and is associated with the shuffled card set (col. 24, lines 20-22).
Regarding claim 45, Soltys further discloses (Fig. 16) the shuffled playing cards are double packed (sequenced cards carried in package 812 and sealed with label 804, col. 24, lines 56-57) into a package (812). As discussed above, the shuffling system does not appear to include the automatic packaging machine, which is not positively claimed and does not appear to be structurally or functionally related to the claimed system components. Soltys discloses the shuffling system as claimed, as set forth in detail above, and therefore reads on the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-8, 11-15, 17-19, 27, 30-33, 40, and 42-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31, 33-38, 40-42, and 44 of copending Application No. 16/756,981 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claim 1, reference claim 31 recites multiple shuffling devices, multiple sequencers or controllers, and multiple processors as claimed, and reference claim 33 recites each processor configured to output multiple sets of random numerical values and each sequencer or controller configured to select and use one of the multiple sets of random numerical values to control the respective shuffling device, as recited in amended claim 1. The limitations of claims 4-7 are described in reference claims 34-37, respectively. 
With respect to claim 8, reference claim 31 recites multiple shuffling devices, multiple sequencers or controllers, and multiple processors as claimed, and reference claim 33 recites each processor configured to output multiple sets of random numerical values and each sequencer or controller configured to select and use one of the multiple sets of random numerical values to control the respective shuffling device, as recited in amended claim 8. The limitations of claims 11-14 are described in reference claims 34-37, respectively. 
With respect to claim 15, reference claim 31 recites multiple shuffling devices, multiple sequencers or controllers, and multiple processors as claimed, and reference claim 33 recites each processor configured to output multiple sets of random numerical values and each sequencer or controller configured to select and use one of the multiple sets of random numerical values to control the respective shuffling device, as recited in amended claim 15. The limitations of claim 17 are described in reference claims 34 and 35. The limitations of claim 18 are described in reference claim 36. The limitations of claim 19 are described in reference claim 37. 
With respect to claim 27, reference claim 31 recites a plurality of processors each having a respective random generator, which is understood to include a first random generator and a second random generator configured to generate first and second sets of random numerical values. Because the shuffling devices of the reference claims are configured to shuffle a single set of cards using numerical values commanded by the random generators of different processors, as recited in the reference claims, one of ordinary skill in the art would reasonably expect that knowledge of the first second set of random numerical values would be insufficient to determine the order of the playing card set.
With respect to claim 30, the examiner notes that the references claims do not recite any communication between the processors, such that it would have been obvious to one of ordinary skill in the art to communicatively isolate each processor from each other processor.
With respect to claims 31-33, reference claim 31 recites multiple shuffling devices, multiple sequencers or controllers, and multiple processors as claimed. 
With respect to claim 40, reference claim 38 recites multiple shuffling devices, multiple sequencers or controllers, and a processor configured as claimed. The limitations of claim 42 are described in reference claims 38 and 40. The limitations of claim 43 are recited in reference claim 41. The limitations of claim 44 are recited in reference claim 42. The limitations of claim 45 are recited in reference claim 44.
This is a provisional nonstatutory double patenting rejection.
Claims 9, 16, 23-26, and 34-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31 and 33-37 of copending Application No. 16/756,981 (reference application) in view of Shigeta. 
Regarding claim 9, the reference claims are silent with respect to a number of pockets being less than a total number of cards. However, Shigeta teaches a similar shuffling system comprising multiple shuffling devices (100a, 100b, Fig. 3) each including a respective number of pockets (7 pockets 101a-g, Figs. 2-3; col. 4, lines 14-18) into which the cards are inserted during shuffling by the multiple shuffling devices (100a, 100b), and a total of all of the pockets (7+7=14) is less than a total number of cards of the playing card set (i.e., less than 208 cards in the set of four standard 52-card decks, or less than 416 cards in the set of eight standard 52-card decks; col. 2, lines 56-59; col. 6, lines 60-61). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the reference claims to include a total number of pockets less than a total number of cards in the card set, in order to efficiently randomize the shuffled cards (Shigeta, col. 4, lines 21-23).
Regarding claim 16, reference claim 33 recites generation of a plurality of random numerical values for each of the shuffling devices. The reference claims are silent with respect to a number of pockets being less than a total number of cards. However, Shigeta teaches a similar shuffling system comprising multiple shuffling devices (100a, 100b, Fig. 3) each including a respective number of pockets (7 pockets 101a-g, Figs. 2-3; col. 4, lines 14-18) into which the cards are inserted during the shuffles, and a total of all of the pockets (7+7=14) is less than a total number of cards of the set (i.e., less than 208 cards in the set of four standard 52-card decks, or less than 416 cards in the set of eight standard 52-card decks; col. 2, lines 56-59; col. 6, lines 60-61). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the reference claims to include a total number of pockets less than a total number of cards in the card set, in order to efficiently randomize the shuffled cards (Shigeta, col. 4, lines 21-23).
Regarding claims 23-24, reference claim 31 recites a plurality of shuffling devices (i.e., first and second shuffling devices), a plurality of processors (i.e., first and second processors) each including a random number generator, and a plurality of controllers (i.e., first and second controllers) each configured to control operation of a respective shuffling device, and reference claim 33 recites the each processor generating a plurality of sets of random numerical values by the random generators and each sequencer or controller selecting and using one of the plurality of sets, as recited in amended claim 23. The reference claims do not explicitly recite card feeders. However, Shigeta teaches a similar shuffling system comprising first and second shuffling devices (100a, 100b, Fig. 3) having respective first and second card feeders (102, Fig. 2; col. 5, lines 14-21) configured to receive a set of cards in first and second sequences as the cards are successively shuffled (claim 23), with a first controller configured to control a first movement of the first card feeder (102) to cause placement of the cards into pockets (101) of the first shuffling device (100a) and a second controller configured to cause placement of the cards into second pockets (101) of the second shuffling device (100b) in accordance with an association between each first random number of a first set of random numbers with each first pocket and between each second random number of the second set of random numbers and each second pocket (col. 4, lines 29-44; col. 5, lines 3-21) (claim 24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the reference claims by providing each of the shuffling devices with a card feeder controlled in the manner taught by Shigeta, in order to accomplish the claimed function of shuffling the cards.
Regarding claim 25, the examiner notes that the references claims do not recite any communication between the processors, such that it would have been obvious to one of ordinary skill in the art to communicatively isolate the first processor from the second processor.
Regarding claim 26, the examiner notes that one of ordinary skill in the art would recognize that because the shuffling devices of the reference claims are configured to shuffle a single set of cards using numerical values commanded by the random generators of different processors, as recited in the reference claims, access to any one of the sets of random numbers would be insufficient to determine an order of a final sequence of the cards resulting from use of the claimed system.
Regarding claim 34, reference claim 31 recites a plurality of shuffling devices (i.e., first and second shuffling devices), a plurality of processors (i.e., first and second processors) each including a random number generator, and a plurality of controllers (i.e., first and second controllers) each configured to control operation of a respective shuffling device as claimed. The reference claims do not explicitly recite card feeders. However, Shigeta teaches a similar shuffling system comprising first and second shuffling devices (100a, 100b, Fig. 3) having respective first and second card feeders (102, Fig. 2; col. 5, lines 14-21) configured to receive a set of cards in first and second sequences as the cards are successively shuffled. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the reference claims by providing each of the shuffling devices with a card feeder as taught by Shigeta, in order to accomplish the claimed function of shuffling the cards.
Regarding claim 35, the examiner notes that the references claims do not recite any communication or other relationship between the different processors, such that it would have been obvious to one of ordinary skill in the art to configure the first processor to operate independently of the second processor.
Regarding claim 36, the reference claims describe the claimed invention substantially as claimed, as discussed above. Shigeta further teaches the first card feeder (102, Fig. 2) is controlled by a first controller configured to cause placement of cards into first pockets (101) of the first shuffling device (100a, Fig. 3; col. 4, lines 29-44; col. 5, lines 3-21).
This is a provisional nonstatutory double patenting rejection.
Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31 and 33-37 of copending Application No. 16/756,981 (reference application) in view of Stasson (US Patent Pub. 2014/0027979, hereinafter Stasson).
Regarding claim 28, the reference claims do not recite a memory configured to store a look-up table, and the reference claims are silent with respect to pockets. However, Stasson teaches a similar shuffling device comprising a memory (290, Fig. 13; para. 0093) configured to store a look-up table (para. 0093, “Card Position Table” stored in memory device 290) encoding an association between each numerical value of a set of numerical values and each of a plurality of pockets of the shuffling device (storage positions in the rack 171, Fig. 7; para. 0093, lines 9-10, “randomly assigned card storage positions”), wherein a controller (motor control module 284; para. 0081) is configured to cause each card of the playing card set to be placed within a pocket (of rack 171) corresponding to a numerical value of the set of numerical values assigned to the pocket (para. 0093). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the reference claims by including a memory configured to store a look-up table as taught by Stasson encoding the association between each random numerical value and each of a plurality of pockets and configuring the controller to cause each card to be placed within a pocket corresponding to a numerical value assigned to the pocket, in order to randomly distribute the cards among the pockets (Stasson, para. 0093).
This is a provisional nonstatutory double patenting rejection.
Claim 41 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 38 of copending Application No. 16/756,981 (reference application) in view of Soltys.
Regarding claim 41, the reference claims are silent with respect to an integrated product. However, this feature appears to be taught by Soltys, as discussed above in the rejection under 35 USC 102, as best understood by the examiner in view of the issues under 35 USC 112(b). Therefore, it appears that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the reference claims to include a number of pockets, shuffling devices, and cards that satisfy the claim limitations, in order to facilitate efficient random shuffling of the cards.
Allowable Subject Matter
Claims 20 and 37-39 are allowed.
Claims 1, 4-5, 8-9, 11-12, 15-17, 27-28, and 30 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action, and if the provisional nonstatutory double-patenting rejections were overcome either by filing a reply showing that the claims are patentably distinct from the reference claims or by filing a terminal disclaimer.
Claims 23-26 and 31-36 would be allowable if the provisional nonstatutory double-patenting rejections were overcome either by filing a reply showing that the claims are patentably distinct from the reference claims or by filing a terminal disclaimer.
Response to Arguments
Applicant's arguments filed August 5, 2022, have been fully considered.
Applicant’s arguments with respect to the rejection of claims 6-7, 13-14, and 18-19 under 35 USC 102 as anticipated by Shigeta are not persuasive. In response to Applicant’s argument that the claims are patentable because they depend from claim 1 which is now indicated as allowable, the examiner notes that claim 1 is directed to a shuffling system, while claims 6-7, 13-14, and 18-19 are each directed to a package of shuffled playing cards “prepared using the shuffling system.” As discussed in the rejections above, preparation of the package “using the shuffling system” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. See MPEP 2113.  In this case, the product itself is a package of shuffled playing cards. Features of the system that was used to shuffle the cards in the package do not patentably distinguish the package of cards itself. The product itself is patentably indistinguishable from the prior art product of Shigeta. 
With respect to the rejection of claims 1, 4-9, 11-17, 20, 23-28, and 30, the examiner agrees that Applicant’s amendments have overcome the rejections under 35 USC 103 set forth in the prior Office action.
Regarding claim 21, the examiner agrees that Applicant’s amendment has overcome the rejection under 35 USC 103 set forth in the prior Office action. However, claim 21 is not patentable because there is insufficient written description support for the new claim limitations, as discussed above in the rejection under 35 USC 112(a).
	Applicant’s arguments with respect to claims 31-39, see Remarks, pg. 18-24, are persuasive. The examiner notes that claim 40 does not include the same features as claim 31 and is rejected on grounds different from those discussed in Applicant’s Remarks.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /October 4, 2022/